 

EXHIBIT 10.1

 

LOAN AGREEMENT AND PROMISSORY NOTE

 

THIS LOAN AGREEMENT AND PROMISSORY NOTE (the “Note”), is made this 11th day of
December, 2018, by and among Global Payroll Gateway, Inc. a corporation
organized under the laws of the State of California (hereinafter, known as
“LENDER”) and Sharing Services Inc., a Corporation organized under the laws of
the State of Texas whose Federal Tax ID is 30-0869786 and its wholly owned
subsidiaries Webpreneur, LLC, Elevacity Global LLC and any future wholly owned
subsidiaries (hereinafter, known as “BORROWER”). BORROWER and LENDER shall
collectively be known herein as “the Parties”. In determining the rights and
duties of the Parties under this Loan Agreement, the entire document must be
read as a whole.

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, BORROWER promises to repay to the order of LENDER, the sum
of $1,000,000 (One Million) dollars together with interest thereon at a rate of
10 percent (10%) per annum.

 

ADDITIONAL LOAN TERMS

 

The BORROWER and LENDER, hereby further set forth their rights and obligations
to one another under this Loan Agreement and Promissory Note and agree to be
legally bound as follows:

 

A. Principal Loan Amount: $1,000,000 (One Million) dollars

 

B. Term of Loan: one year

 

C. Exclusivity of service:

 

BORROWER agrees that as a material inducement, in addition to the interest paid
on this loan and as partial security for this loan, that LENDER shall serve as
the exclusive provider of payment services to BORROWER for as long as LENDER is
able to provide payment services. This exclusivity does not extend to payment
services that LENDER cannot or will not provide and does not extend to services
that the BORROWER currently has in place.

 

D. Loan Repayment Terms:

 

BORROWER will make payments to LENDER each week per the schedule attached hereto
as Schedule I.

 

E. Prepayment options:

 

BORROWER may at its discretion pay outstanding Principal at any time with no
penalty.

 

F. Method of Loan Payment:

 

The LENDER shall post weekly payments for Principal and Interest separately into
the GPG Payout Account that BORROWER maintains with LENDER.

 

G. Default:

 

The occurrence of any of the following events shall constitute a Default by the
BORROWER of the terms of this loan agreement and promissory note:

 

  1- BORROWER’S failure to pay any amount due as principal or interest on the
date required under this loan agreement.         2- BORROWER seeks an order of
relief under the Federal Bankruptcy laws.         3- A federal tax lien is filed
against the assets of BORROWER.

 

 

 

 

  4- BORROWERS credit card processing Chargeback Ratio (number of credit card
Chargebacks divided into the total number of credit card Sale transactions in a
calendar month) for the month of December exceeds 0.75%         5- BORROWERS
credit card processing Chargeback Ratio for the month of January exceeds 0.50%



 

H. Additional Provisions Regarding Default:

 

  1- Cure of Default. Upon default, LENDER shall give BORROWER written notice of
default via delivered email, which shall constitute prima facie evidence of
delivery. BORROWER shall have 5 days after receipt of written notice of default
from LENDER to cure defaults related to items G1, G2 and G3. BORROWER shall have
30 days after receipt of written notice of default from LENDER to cure defaults
related to items G4 and G5. In the case of any default, LENDER may at its
discretion: (i) charge the full outstanding Principal at the time of default to
the GPG Payout Account that BORROWER maintains with LENDER; or (ii) charge a
partial portion of the outstanding Principal at the time of default to the GPG
Payout Account that BORROWER maintains with LENDER.         2- Penalty for Late
Payment. There shall also be imposed upon BORROWER a 1.5% penalty for any late
payment computed upon the amount of any principal and accrued interest whose
payment to LENDER is overdue under this loan agreement and for which LENDER has
delivered a notice of default to BORROWER.         3- Indemnification of
Attorney’s Fees and Out-of-Pocket Costs. Should any party materially breach this
agreement, the non-breaching party shall be indemnified by the breaching party
for its reasonable attorney’s fees and out-of-pocket costs which in any way
relate to, or were precipitated by, the breach of this agreement. The term
“out-of-pocket costs”, as used herein, shall not include lost profits. A default
by BORROWER which is not cured within 5 days after receiving a written notice of
default from LENDER constitutes a material breach of this agreement by BORROWER.

 

I. Notices:

 

If to BORROWER: legal@shrvinc.com, JT@shrvinc.com

 

If to LENDER: compliance@gpgway.com

 

J. Parties That Are Not Individuals:

 

If any Party to this agreement is other than an individual (i.e., a corporation,
a Limited Liability Company, a Partnership, or a Trust), said Party, and the
individual signing on behalf of said Party, hereby represents and warrants that
all steps and actions have been taken under the entity’s governing instruments
to authorize the entry into this Loan Agreement. Breach of any representation
contained in this paragraph is considered a material breach of the Loan
Agreement.

 

K. Integration:

 

This Agreement, including the attachments mentioned in the body as incorporated
by reference, sets forth the entire agreement between the Parties with regard to
the subject matter hereof. All prior agreements, representations and warranties,
express or implied, oral or written, with respect to the subject matter hereof,
are superseded by this agreement.

 

L. Severability:

 

In the event any provision of this Agreement is deemed to be void, invalid, or
unenforceable, that provision shall be severed from the remainder of this
Agreement so as not to cause the invalidity or unenforceability of the remainder
of this Agreement. All remaining provisions of this Agreement shall then
continue in full force and effect. If any provision shall be deemed invalid due
to its scope or breadth, such provision shall be deemed valid to the extent of
the scope and breadth permitted by law.

 



 

 

 

M. Assignments:

 

The rights and obligations of either party under this Agreement are not
assignable to a third person, without the prior written consent of the other
party.

 

N. Amendments:

 

Any amendments to this Agreement, as well as any additions or deletions, shall
be agreed in writing by both the Parties.

 

O. Modification:

 

Except as otherwise provided in this document, this agreement may be modified,
superseded, or voided only upon the written and signed agreement of the Parties.
Further, the physical destruction or loss of this document shall not be
construed as a modification or termination of the agreement contained herein.

 

P. Exclusive Jurisdiction for Suit in Case of Breach:

 

The Parties, by entering into this agreement, submit to jurisdiction in State of
California for adjudication of any disputes and/or claims between the Parties
under this agreement. Furthermore, the Parties hereby agree that the courts of
State of California shall have exclusive jurisdiction over any disputes between
the parties relative to this agreement, whether said disputes sounds in
contract, tort, or other areas of the law.

 

L. State Law:

 

This Agreement shall be interpreted under, and governed by, the laws of the
State of California.

 

IN WITNESS WHEREOF and acknowledging acceptance and agreement of the foregoing,
BORROWER and LENDER affix their signatures hereto.

 

LENDER: Global Payroll Gateway, Inc.   Borrower: Sharing Services, Inc.      
By:     By:     Jamsheed Amirie     John “JT” Thatch Its: CEO   Its: CEO Date:
December 11, 2018   Date: December 11, 2018

 

 

 



